The motion by appellant for particular directions as to the contents of the record on appeal is denied. The record should be settled before the Special Term in accordance with the appropriate practice' unless the parties can agree on what it should contain. We decline to pass presently on what matters may have more or less relevancy or importance to be included in the record in the light of our prior decision. The record may assume any of the forms permitted by the present rules at the option of appellant. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.